                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

                      CIVIL ACTION No. 18-11236-RGS



                           CHRISTOPHER JONES

                                       v.

          BOSTON CENTER FOR ADDICTIVE BEHAVIOR, et al.


             ORDER ON REPORT AND RECOMMENDATION
             OF THE MAGISTRATE JUDGE FOR DISMISSAL
                    FOR LACK OF JURISDICTION


                               October 26, 2018

STEARNS, D.J.

      On June 13, 2018, Christopher Jones, a Massachusetts resident now

incarcerated at MCI Cedar Junction, filed this lawsuit against defendant

Boston Center for Addictive Behaviors (Boston Center) and two of its

employees.    Asserting negligence and intentional tort claims (state law

claims), and state and federal civil rights violations, Jones alleges that $1,700

was stolen from his wallet while it was in the custody of the Boston Center

where he was an inpatient.

      Magistrate Judge Boal in correct in her conclusions that there is no

subject matter jurisdiction over Jones’s claims. A plaintiff, under 42 U.S.C.

§ 1983 must show not only that “some person deprived [him] of a federal
right,” but also that “such person ‘acted under color of state or territorial

law.’” Grapentine v. Pawtucket Credit Union, 755 F.3d 29, 31 (1st Cir. 2014).

As the Boston Center is a private facility (owned by Lahey Clinic), there is no

state action and the Federal Civil Rights Act does not apply. Jones does not

plead diversity jurisdiction under 28 U.S.C. § 1332(a), and in any event, the

controversy on the face of the Complaint does not meet the $75,000 diversity

threshold. Consequently, Magistrate Judge Boal’s Recommendation is

ADOPTED and this case is DISMISSED without prejudice.

                                    SO ORDERED.

                                    /s/ Richard G. Stearns
                                    UNITED STATES DISTRICT JUDGE
